Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 1, 9, and 17 disclose a method/apparatus which is configured with a downlink carrier and a plurality of uplink carriers.  A control channel is configured for a single one of said plurality of uplink carriers whereby communication is subsequently performed in accordance with said control channel configuration.  However, the specifications of the instant application as well as all parent applications for .
For the purposes of examination, the effective filing date under consideration shall be 06/15/2020 which is the filing date of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-12, 17, 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20130176957 A1 to Gao; Xuejuan et al. in view of US 20120287878 A1 to Moon; Sung Ho et al.

Re: Claim(s) 1, 9, 17
Gao discloses a method for wireless communication at a terminal, comprising: 
wherein a control channel is configured for a single one of the two or more uplink carriers (see last citation); 
and communicating via the single one of the two or more uplink carriers based at least in part on the control channel  (Fig. 3 – S302.  0045-0046).
Although Gao, discloses configuration information for a UE by which a downlink and multiple uplink carriers are configured, Gao does/do not appear to explicitly disclose how the UE is privy to said information.  
However, attention is directed to Moon which discloses said limitation (Fig. 15 – S100)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gao invention by employing the teaching as taught by Moon to provide the ability to receive information for UL CC by which subsequent control information can be provided to the UE for the purpose of selecting an UL CC.  The motivation for the combination is given by Moon (0020 - According to the present invention, the number of component carriers for monitoring a physical downlink control channel (PDCCH) for a downlink and an uplink can be set differently in a carrier aggregation system using a plurality of component carriers. The 
Gao in view of Moon further discloses an apparatus comprising a processor and memory (Gao - Fig. 5 and 0106; Moon – Fig. 17, 210 and 220) as required by claims 9 and 17.

Re: Claim(s) 2, 10, 18
Gao in view of Moon discloses those limitations as set forth in the rejection of claim(s) 1 above.
Gao further discloses that a user equipment selects an uplink component carrier from its own uplink component carrier set according to the predefined selection rules or the received carrier selection indication information sent by eNB (see at least 0010).
Gao in view of Moon does/do not appear to explicitly disclose determining a base station for uplink transmission based at least in part on a signal quality associated with the downlink carrier.
However, the Examiner notes that such a concept is very old and well known by anyone of ordinary skill in the art.  For instance, UE selection of a BS for communicating with a network is generally based on  signal strength of signals broadcast by candidate base stations.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gao in view of Moon invention by employing what is customarily old and known in the art to provide the UE with the ability to select a base station on the basis of downlink signal strength.  The motivation for the combination is merely the applicant of that which is old and known to achieve predictable results.

Re: Claim(s) 3, 11
Gao in view of Moon discloses those limitations as set forth in the rejection of claim(s) 1 above.
Gao does/do not appear to explicitly disclose wherein the information is received in one or more assignment messages.
However, further attention is directed to Moon which discloses said limitation (Fig. 15 – S100 and S200).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gao invention by employing the teaching as taught by Moon to provide the ability to use one or more messages sent by the BS to inform the UE as to how to be configured for uplink communication.  The motivation for the combination is given by Moon (0020 - According to the present invention, the number of component carriers for monitoring a physical downlink control channel (PDCCH) for a downlink and an uplink can be set differently in a carrier aggregation system using a plurality of component carriers. The number of uplink component carriers can be controlled in accordance with an amount of uplink data transmitted by a user equipment to a base station. In this case, the number of component carriers for monitoring the PDCCH for the uplink can be properly controlled, and as a result, the number of blind decoding attempts of the user equipment can be decreased and battery consumption can also be decreased).

Re: Claim(s) 4, 12
Gao in view of Moon discloses those limitations as set forth in the rejection of claim(s) 1 above.
Gao further discloses wherein the single one of the two or more uplink carriers is designated as a primary uplink carrier for the terminal (0039 - The user equipment is indicated by said predefined selection rules to select its uplink primary carrier preferentially).

Claim(s) 5, 13, 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gao in view of Moon as applied to claim 1 above, and further in view of US 20050207367 A1 to Onggosanusi, Eko N. et al.

Re: Claim(s) 5, 13, 19
Gao in view of Moon discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Gao in view of Moon does/do not appear to explicitly disclose transmitting one or more pilot signals, wherein the communication is based at least in part on the one or more pilot signals.
However, attention is directed to Onggosanusi which discloses said limitation (0029 - The computation of a CQI for a channel (or channels) can begin with a transmission from the BS to the UE … As an alternative to actually having the BS transmit to the UE, especially when the BS may not have anything to transmit to the UE, the UE may obtain a measure of the channel quality by measuring a designated channel, such as a pilot channel. The pilot channel is normally used by a UE to become synchronized with the multi-carrier communications system as well as obtain control information from the BS).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gao in view of Moon invention by employing the teaching as taught by Onggosanusi to provide the ability to communicate with the BS based on a received pilot signal(s).  The motivation for the combination is given by Onggosanusi (0002 - The present invention relates generally to a method for digital communications, and more particularly to a method for computing and transmitting channel quality information in a multi-carrier communications system).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415